Citation Nr: 1045105	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-40 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to September 
1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Salt Lake City, 
Utah, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for an 
acquired psychiatric disorder.  A timely appeal was noted with 
respect to that decision.

A review of the record reflects that the Veteran also perfected 
an appeal for non-service-connected pension in December 2005.   
Entitlement to a non-service-connected pension was granted by 
rating decision dated February 2010, which represents a 
substantial grant of the benefit sought.  

A hearing on this matter was held before the undersigned Veterans 
Law Judge sitting at the RO on March 15, 2006.  A copy of the 
hearing transcript has been associated with the file.

In February 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's February 2007 remand.  The remand 
directed, in pertinent part, that the RO obtain the Veteran's 
health records from the Arizona State Prison at Marana after 
securing the necessary releases from the Veteran.   Review of the 
record shows that the RO received the requested authorization 
from the Veteran in December 2009, but no request for the records 
was made.  It has been held that compliance by the Board or the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a remand is 
required to ensure that the orders of the Board's February 2007 
remand are carried out.  

The Veteran has also provided written authorization to obtain 
records from the County Clinic, 1601 Perdido Street, New Orleans, 
Louisiana, and the Bureau of Managed Health Care in Salt Lake 
City, Utah, and there has been no effort to obtain those records.  
The address in New Orleans matches that of the VA Health Care 
System for Southeastern Louisiana.  

The Veteran received a mental health examination in June 2005, 
which determined that his only psychiatric diagnosis was alcohol 
dependence.  Since June 2005, however, the Veteran has been 
diagnosed with major depression and anxiety disorder by 
clinicians at the Salt Lake City VA Medical Center.  In light of 
this newly received evidence, the Veteran should be scheduled for 
a new VA examination upon remand to determine the etiology of his 
acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Arizona State Prison at 
Marana and request that all records of the 
Veteran's treatment at that facility since 
1994 be provided for inclusion with the 
claims folder.  If such records are 
unavailable, a negative response should be 
obtained.

2.  After obtaining any necessary 
authorization from the Veteran, contact the 
Bureau of Managed Health Care in Salt Lake 
City, Utah, and request that all records of 
the Veteran's treatment at that facility be 
provided for inclusion with the claims 
folder.  If such records are unavailable, a 
negative response should be obtained.

3.  Contact the VA Health Care System for 
Southeastern Louisiana and request that all 
records of the Veteran's treatment at that 
facility be provided for inclusion with the 
claims folder.  If such records are 
unavailable, a negative response should be 
obtained.

4.  After the aforementioned development has 
been completed, schedule a VA psychiatric 
examination to determine the nature and 
etiology of the Veteran's psychiatric 
disability.  The physician should review the 
claims folder and a copy of this remand, and 
should determine the true diagnoses of any 
currently manifested psychiatric disorder(s).  
The diagnosis(es) must be based on examination 
findings, all available medical records, any 
special testing deemed appropriate.  

For each psychiatric disability identified, 
the examiner should indicate whether it is at 
least likely as not that it had its clinical 
onset in service or is otherwise related to 
active duty, and in so doing, the examiner 
should attempt to reconcile the psychiatric 
diagnoses and/or assessments of record based 
on his/her review of all of the evidence of 
record.  A complete rationale for all opinions 
expressed must be provided.  The copy of the 
examination report and all completed test 
reports should thereafter be associated with 
the claims folder.  

5.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If the 
issue on appeal continues to be denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case.  
The Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the case 
must be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
